DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation “sets a decrease speed in cases of decreasing a rotational speed of the cooling medium circulation pump to a smaller value than a value set before the first time point.”  It is submitted that the above language is unclear and indefinite.  The use of the term “speed” in “decrease speed” causes confusion with respect to the term “rotational speed” that is used later, because the “decrease speed” is not a reference to the actual rotational speed, but to a change over time in the rotational speed, that is, a rate of decrease of the rotational speed.  It is respectfully suggested that amendment to recite a “decrease rate” or “rate of decrease” instead of “decrease speed” would provide the needed clarity and would be sufficient to overcome this aspect of the rejection.   It is noted that claims 2 and 3 also contain the term “decrease speed.”
	In addition, the examiner finds that the phrase “in cases of decreasing…” is unclear as it does not positively specify whether the action recited in conjunction therewith (that is,“setting”) must be carried out.  It is submitted that the limitation would be clearer and would be positively recited if changed to something such as “when a rotational speed of the cooling medium circulation pump is decreased, to a smaller value than a value set before the first time point.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
June 7, 2022